UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1691



RICHARD D. SANDERS,

                                              Plaintiff - Appellant,


          versus


UNITED STATES DEPARTMENT OF THE ARMY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-641-3)


Submitted:   October 14, 2004             Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard D. Sanders, Appellant Pro Se. Robert P. McIntosh, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Richard D. Sanders appeals the district court’s order

dismissing his civil action finding that it is barred by res

judicata.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         See Sanders v. United States Dep’t of the Army,

No. CA-03-641-3 (E.D. Va. Apr. 20, 2004).            We deny Sanders’ motion

opposing the government’s request for an extension of time to file

its informal brief and dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -